Title: To Benjamin Franklin from Elizabeth Wright, 17 December 1777
From: Wright, Elizabeth
To: Franklin, Benjamin



Honourd Sir
London Pallmall Decr. the 17th[–24] 77
I take the liberty in the Name of my Mother (who is at present from Home) to return you my most gratefull thanks for your kind Letter in behalf of Mr. P——— which I have just Receivd with the highest Pleasure, in hearing from you Sir, and Gratitude for Him, as it is a Suply I am sensible will be Doubly Wellcome to him at this Time. My Mother is now at Bath and intends staying some Time, so that I shall take the Liberty to Desire Mr. P——— if He has any oppertunity (and I beleive there is a very worthy young Gentleman from New England going now) to Draw on you himself, as it will I beleive be Equally the same on all Sides.
If you knew the Heartfelt Pleasure it has given us all to hear from you, and will my Mother when I send her your Letter, you would once more gratify us with the same Sensations. In the Mean Time I Remain Dear Sir your most Gratefully Effectionate
Elizth Wright


Dear Sir
Decemr the 24th
Since my riteing this Letter the young Gentleman I mentioned was so kind as to offer to pay Mr. P. the mony down, and except the Bill on you, on which I rote to my Mother, and He has Receivd it. He is so sincere an American and so Honest Hearted, that I knew I could place the Highest Confidence in Him in every Respect and would wish to Reccomend Him to your Notice.

 
Endorsed: Mrs Wright 17 Dec 77
